Title: To George Washington from Alexander Spotswood, 27 September 1797
From: Spotswood, Alexander
To: Washington, George



Dr Sir
Fredericksburg Septr 27. 1797

In my last I gave you my reasons for not haveing your advertisement for a housekeeper, or household Steward Published sooner.
This day I saw Eastice—but he haveing lately had a Legacy left him, declines entering into the Service of any person.
I shall now write to Mr Hoomes at the Bowling Green, & describe such a person as you want, and beg his assistance—in a few days I shall go to Westmoreland, where I will make enquiery—and I hope between my frd Mr Hoomes, and my self, to procure one in a few Weeks. On my Return from Westmoreland, if I do not Succeed, I will ride down to Mr Hoomes, and on my return will write you. I am sinc[e]rely & Affectionatelly yr Obt St

A. Spotswood

